Citation Nr: 1309884	
Decision Date: 03/25/13    Archive Date: 04/02/13

DOCKET NO.  09-35 775	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, type II, claimed as due to Agent Orange exposure. 

2.  Entitlement to service connection for skin cancer, claimed as due to Agent Orange exposure or sun exposure in Vietnam. 

3.  Entitlement to service connection for an acquired psychiatric disorder, to include post traumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

L. Crohe, Counsel


INTRODUCTION

The Veteran served on active duty from June 1967 to March 1971.

This matter comes to the Board of Veterans' Appeals (Board) from an April 2004 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio. 

The Veteran's claims file was subsequently transferred to the jurisdiction of the RO in Chicago, Illinois

In January 2013, the Veteran submitted a statement along with mapping information and duplicated deck logs along with a waiver of initial consideration by the AOJ.  38 U.S.C.A. § 20.1304 (2012).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Service personnel records reflect the Veteran's service aboard the USS Kennebec from March 1968 to September 1970.  

"Service in Vietnam" for purposes of applying the herbicide presumption includes service in the waters offshore or service in other locations if the conditions of service involved duty or visitation to Vietnam from January 9, 1962 to May 7, 1975. 38 U.S.C.A. § 1116(a)(3); 38 C.F.R. §§ 3.307(a)(6)(iii); 3.313(a).  In Haas v. Peake, 525 F.3d 1168, 1187-1190 (Fed. Cir. 2008), the Court confirmed VA's interpretation of 38 C.F.R. § 3.307(a)(6)(iii) as requiring a service member's presence at some point on the landmass or inland waters of Vietnam in order to benefit from the regulation's presumption. 

As such, a veteran who never went ashore from a ship on which he served in Vietnamese coastal waters was not entitled to presumptive service connection due to alleged Agent Orange/herbicide exposure.  Haas, 525 F.3d at 1193-1194; see also VAOPGCPREC 7-93 (holding that service in Vietnam does not include service of a Vietnam era veteran whose only contact with Vietnam was flying high-altitude missions in Vietnamese airspace); VAOPGCPREC 27-97 (holding that mere service on a deep-water naval vessel in waters off shore of the Republic of Vietnam is not qualifying service in Vietnam).  In addition, Court held that "service in Vietnam" will not be presumed based upon a veteran's receipt of a Vietnam Service Medal (VSM).  Haas, 525 F.3d at 1196. 

With regard to inland waterways, in order for the presumption of herbicide exposure to apply, qualifying service in the Republic of Vietnam includes service on the inland waterways, but does not include mere service on a deep-water naval vessel in the waters offshore under 38 C.F.R. § 3.307(a)(6)(iii).  See Haas, 525 F.3d at 1187-1190; 66 Fed. Reg. 23,166 (May 8, 2001); VAOPGCPREC 27-97. "Inland waterways" are not defined in VA regulations; however, the Board may refer to the VA Adjudication Procedure Manual for interpretive guidance.  In this regard, inland waterways are deemed to include rivers, canals, estuaries, and delta areas, such as those on which the Vietnam "brown water" Navy operated.  See VA Adjudication Procedure Manual M21-1MR, pt. IV, subpt. ii, ch. 2, § C.10.k.  Service aboard a ship that anchored in an open deep-water harbor, such as Da Nang, Vung Tau, or Cam Ranh Bay, along the Vietnam coast, does not constitute inland waterway service or qualify as docking to the shore to establish presumptive exposure to herbicides. Id.  The Manual does note an exception regarding Veterans who served as a coxswain.

In October 2005, the Personnel Information Exchange System (PIES) included findings from the Center for Unit Records and Research (CURR) (now called the US Army and Joint Services Records Research Center (JSRRC)) regarding whether the Veteran had service in the Republic of Vietnam.  CURR reported that they coordinated their research with the Ships History Branch, Navy Historical Center, at the Washington Navy Yard, the custodian of the US Navy ships histories.  Among other things, CURR researched the 1968 and 1969 Command Histories submitted by the USS Kennebec and found that the histories indicated that the ship performed missions off the coast of Vietnam; however, the histories did not indicate that the ship moored, anchored, or docked in Vietnam.  The Board notes that CURR based their findings on the Command Histories and did not appear to consider any deck logs.    

In January 2013 correspondence, the Veteran stated that according to a deck log dated August 24, 2009, the USS Kennebec changed anchorage site from "D" to "B14" and that anchorage at B14 is located in Ganh Rai Bay.  

A review of the deck logs submitted by the Veteran in September 2009, May 2011, and January 2013 include deck logs from the USS Kennebec dated August 24, 1969 that revealed anchorage "D", Vung Tau to anchorage "B-14", Vung Tau, Republic of Vietnam on the following bearings: Pointe Ganh Rai 130 degrees; Mui Do Cao Trang 152 degrees.  Also, a deck log dated September 26, 1969 reported steering various course at various speeds while entering Vung Tau harbor, Republic of Vietnam, and anchoring at anchorage F-10 on the following bearings: Pointe Ganh Rai 040.5 degrees; Mui Do Cao Tran 126.5 degrees; and Nui Vung Tau 107.5.  

Training Letter 10-06, Adjudicating Disability Claims Based on Herbicide Exposure from U.S. Navy and Coast Guard Veterans of the Vietnam Era, Sept. 9, 2010, states that when evaluating deck log information, look for statements like "maneuvering at various speeds into..." and references to such locations as "Cua Viet River," "Saigon River," "Mekong River Delta," and "Ganh Rai Bay" or "Rung Sat Special Zone" (both are up river from Vung Tau Harbor).  The training letter noted that anchoring in one of these locations is not the same as anchoring in an open deep-water port; these are inland waterways and the presumption of exposure applies to any anchorage associated with them.  The training letter also noted that JSRRC has recently agreed to expand its research on the ship's history to include deck log research.  Therefore, on remand, the RO/AMC should seek clarification from JSRRC as whether or not the USS Kennebec entered or anchored in Ganh Rai Bay or the "mouth" of Ganh Rai Bay, or otherwise operated temporarily on Vietnam's inland waterways or docked to the shore" while the Veteran was on board the ship.  See Training Letter 10-06, Section II, tenth paragraph.  The Board also notes that JSRRC (formerly CURR) previously reviewed the Command Histories of the USS Kennebec, however, relevant Command Histories dated August 24, 1969 and September 26, 1969, if available, have not been associated with the claims file.

The Veteran's April 2007 stressor statement included, among other things, a vague allegation of sexual assault by five or six crewmembers of the U.S.S. Kennebec.  It was not until his January 2013 video conference hearing that the Veteran further described a sexual assault/hazing incident that he believed occurred in 1968, or within his first year of service.  He reported that while he was aboard the USS Kennebec, there was a hazing incident.  He stated that he was initiated into the crew of the First Division by a group of fellows who held him down and gave him a "pink belly."  During the incident, his shirt was pulled up and his belly was slapped until it turned pink or bright red.  He reported that when they were finished, one fellow dropped his pants and underwear and squatted over his face.  They said that this was his welcome to the First Division on the USS Kennebec.  

August 2008 correspondence from a VA physician reported that the Veteran had PTSD and depression from his "military trauma".  Also, on April 2012 VA examination, the examiner found that the Veteran's sexual assault and death threats from other ship crew members was an adequate stressor to support a diagnosis of PTSD.  However, a stressor based on sexual assault/trauma/ harassment has not been corroborated.  

Here, the Veteran's alleged sexual assault/harassment stressor did not relate to a fear of hostile military or terrorist activity consistent with the places, types and circumstances of his service.  Accordingly, there must be independent evidence to corroborate the Veteran's statement as to the occurrence of the claimed stressor.  Doran v. Brown, 6 Vet. App. 283, 288-89 (1994).  The Veteran's testimony, by itself, cannot, as a matter of law, establish the occurrence of a non-combat stressor.  Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).

The Board notes that the United States Court of Appeals for the Federal Circuit (Federal Circuit) issued a decision in Menegassi v. Shinseki, 638 F.3d 1379 (Fed.Cir. 2011), in which it held that medical opinion evidence may be submitted for use in determining whether the occurrence of a stressor is corroborated. Id. at 1382.  The Board notes that the discussion in the final rule notice issued in the Federal Register states that "a doctor's recitation of a veteran-patient's statements is no more probative than the veteran-patient's statements made to VA.  Therefore, VA is not required to accept a doctor's diagnosis of PTSD due to a personal assault as proof that the stressor occurred or that the PTSD is service connected.  If, however, VA finds that a doctor's diagnosis of PTSD due to a personal assault is ... "competent and credible" and there is no evidence to the contrary in the record, in all likelihood, such an opinion would constitute competent medical evidence." 67 Fed. Reg. 10330 -01 (Mar. 7, 2002).  The Federal Circuit found that the regulation specifically designates - and VA's interpretation contemplates - that medical opinion evidence may be submitted to corroborate the in-service personal assault as the regulation lists records from mental health counseling centers, hospitals, or physicians.  Menegassi, 638 F.3d at 1382.

Here, the April 2012 VA examiner merely listed "sexual assault" and did not provide any other detail.  The record is not clear as to whether the Veteran reported the same stressor he discussed at his January 2013 hearing.  Also, the first and only time the allegation of death threats was raised was during the VA examination.  It appears that the April 2012 VA examiner simply recited Veteran's history of sexual assault.  The VA examiner also did not address the Veteran's reports that he exhibited behavioral problems after he experienced the traumatic event and that such behavioral problems were documented in his service record.  See December 2008 Notice of Disagreement.  Given these deficiencies in the examination report, the Board finds that the Veteran should be afforded another VA examination.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).

Based on review of the record, although the Veteran was sent VCAA notice in October 2006, it does not appear that he has been sent notice of the provisions of 38 C.F.R. § 3.304(f)(5).  This regulation is specifically germane to the development and adjudication of this claim as it involves the standard of proof and the type of evidence necessary to substantiate a claim of service connection for PTSD based on personal assault.  VA is required to give the veteran notification that evidence from sources other than the veteran's service records or evidence of behavior changes may be considered credible supporting evidence of an in service stressor.  See 38 C.F.R. § 3.304(f)(5).  Thus, the RO/AMC should provide notice of the types of evidence which may be considered in a personal assault claim under 38 C.F.R. § 3.304(f)(5). 

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should furnish the Veteran with notice of the types of evidence which may be considered in a personal assault claim under 38 C.F.R. § 3.304(f)(3).

2.  The RO/AMC must contact the Department of the Navy, National Personnel Records Center (NPRC), Joint Services Records Research Center (JSRRC), in an effort to:

a) obtain for the record complete deck logs and all pertinent ship histories for the USS Kennebec (AO36) dated August 24, 1969 and September 26, 1969.  

If complete deck logs and pertinent ship histories cannot be obtained for the USS Kennebec dated August 24, 1969 and September 26, 1969, the claims folder should contain documentation as to the attempts made. 

b) Based on a review of deck logs and any other appropriate ship history for the USS Kennebec, JSRRC should discuss whether or not the USS Kennebec entered or anchored in Ganh Rai Bay or the "mouth" of Ganh Rai Bay, or otherwise operated temporarily on Vietnam's inland waterways or docked to the shore" while the Veteran was on board the ship on August 24, 1969, September 26, 1969 or at any other time.  See Training Letter 10-06, Adjudicating Disability Claims Based on Herbicide Exposure from U.S. Navy and Coast Guard Veterans of the Vietnam Era, Sept. 9, 2010.

3.  The RO/AMC should schedule a comprehensive VA psychiatric examination to determine the diagnoses of all psychiatric disorders that are present.  The claims folder and a copy of this remand must be provided to the examiner prior to the examination.  The examiner should determine the true diagnoses of any currently manifested psychiatric disorder(s).  The diagnosis(es) must be based on examination findings, all available medical records, complete review of comprehensive testing for PTSD, and any special testing deemed appropriate.  A multiaxial evaluation based on the current DSM-IV diagnostic criteria is required.  If a diagnosis of PTSD is deemed appropriate, the examiner should specify (1) whether each alleged stressor found to be established by the record was sufficient to produce PTSD; and (2) whether it is at least as likely as not that there is a link between the current symptomatology and one or more of the in-service stressors found to be established by the record and found sufficient to produce PTSD by the examiner.  In addition, the examiner must comment on the approximate date of onset and etiology of any diagnosed psychiatric disorder as shown by the evidence of record, and in so doing, the examiner should attempt to reconcile the multiple psychiatric diagnoses and/or assessments of record based on his/her review of all of the evidence of record, particularly with respect to prior diagnoses of PTSD.  Further, the examiner is requested to provide detailed medical analysis and interpretation of the diagnoses found present on examination in light of all the evidence of record for the purpose of addressing whether any behavioral changes that occurred at or close in time to the alleged military sexual assault could possibly indicate the occurrence of one or more of the alleged in-service stressors.

If a psychiatric disability other than PTSD is diagnosed at any point during the appeal period, the examiner should indicate whether it is likely as not (50 percent probability or greater) related to the Veteran's active service.  A complete rationale for all opinions expressed must be provided. 

4.  The Veteran should be scheduled for a dermatology examination to determine the nature and etiology of any skin cancer.  The claims folder and a copy of this remand must be provided to the examiner prior to the examination.  All necessary testing should be accomplished.  

For any skin cancer found, the examiner should indicate whether it is as likely as not (50 percent chance or better) that the skin cancer had its clinical onset in service or is otherwise related to active duty, including sun exposure in service and herbicide exposure (if herbicide exposure is presumed based on the Viet Nam service).  A complete rationale for all opinions expressed must be provided. 

5.  Thereafter, the AOJ should re-adjudicate the claims.  If the decision remains in any way adverse to the appellant, he and his representative should be provided with a Supplemental SOC (SSOC) that includes a review of all evidence that has been associated with the claims file since the September 2012 SSOC.  The SSOC must contain notice of all relevant actions taken on the claims for benefits, to include the applicable law and regulations considered pertinent to the issues on appeal as well as a summary of the evidence of record. An appropriate period of time should be allowed for response.

No action is required of the veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2012).  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

